                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                              BUTTE DIVISION

  BECKY CLEMENTS,
                                                    CV 19-45-BU-BMM-KLD
                        Plaintiff,

  vs.                                                ORDER

  Comprehensive Security Services, Inc.,
  a Montana registered foreign
  corporation, Firstline Transportation
  Security, Inc., a Montana registered
  foreign corporation, ABD Corporation,
  ABC LLCs, and JOHN DOES 1-10,

                        Defendants.

        Plaintiff Becky Clements has filed a motion for entry of default against

Defendant Comprehensive Security Services, Inc. pursuant to Federal Rule of Civil

Procedure 55(a). Plaintiff attached a Return of Service as an exhibit to her motion,

but has not filed a copy of the Summons issued by the state court for Defendant

Comprehensive Security Services, Inc. Accordingly,

        IT IS ORDERED that Plaintiff’s motion of entry of default is DENIED,

subject to renewal with proof of proper service.

              DATED this 13th day of January, 2020


                                               Kathleen L. DeSoto
                                               United States Magistrate Judge
                                           1
